IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 STATE OF DELAWARE,                   )
                                      )
             Plaintiff,               )
                                      )
       v.                             )
                                                 Cr. A. No. 1908008822
                                      )
 IVAN CORNELIUS,                      )
                                      )
             Defendant.               )
                                      )

                          Date Submitted: June 16, 2021
                           Date Decided: July 8, 2021

              Upon Defendant Ivan Cornelius’s Motion to Suppress
                                GRANTED.

                                    ORDER



Anthony J. Hill, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Sonia Augusthy, Esquire, Assistant Public Defender, Office of the Public Defender,
Wilmington, Delaware, Attorney for Defendant Ivan Cornelius.




SCOTT, J.
                                INTRODUCTION

      Before the Court is Defendant Ivan Cornelius’s (“Mr. Cornelius”) Motion to

Suppress (the “Motion”). After reviewing the Motion and the State’s Response to

Mr. Cornelius’s Motion to Suppress (the “Response”), Mr. Cornelius’s Motion is

GRANTED.

                              FINDINGS OF FACT

      On August 14, 2019, Detective James Wiggins (“Detective Wiggins”) and

Probation Officer Phelps conducted a traffic stop for an alleged motor vehicle

violation by Mr. Cornelius at roughly 9:35 pm.

      Detective Wiggins is a law enforcement officer in the State of Delaware and

has been employed by the Wilmington Police Department for over eight years.

Initially, Detective Wiggins worked as a Patrol Officer within the Wilmington Police

Department. At present, Detective Wiggins works within the Safe Streets Task Force

(“Task Force”) and has been assigned to it for the past four years.

      The Task Force consists of a partnership between the Wilmington Police

Department and the Probation and Parole Division for the State of Delaware. Police

officers and probation officers work together for the purposes of crime reduction. In

his current position, Detective Wiggins patrols the “violent areas of the city and




                                          1
violent offenders and things of that nature” and monitors probationers.1 Detective

Wiggins stated that it is his job “to stop things from happening before they happen”

and, accordingly, to proactively stop cars and ride around looking for suspicious

activity.

         Detective Wiggins drove an unmarked car while he was patrolling the city.

He uses his own discretion, based on his experience and knowledge of where crimes

occur, in choosing which areas of the city to patrol. The unmarked patrol car that

Detective Wiggins used was not equipped with the same computers as standard

patrol vehicles used by law enforcement to check for vehicle registration or any other

related information. During his stop of Cornelius, he was unable to check that the

car was registered. Additionally, his car was not equipped with any form of

recording equipment nor was he required to wear body-worn cameras.

         Notably, it is Detective Wiggins’s understanding that he can search the

entirety of a car as long as he smells marijuana. Detective Wiggins explained that,

as a standard patrol officer, he would normally have to call in a traffic stop into

WILCOM if he stopped a vehicle. However, as a Task Force officer, he does not

need to report to WILCOM when he stops a vehicle for a traffic stop. As Detective

Wiggins puts it, if he stops a car and smells marijuana, but does not issue a ticket,



1
    Tr. at p. 3, lns 17-19.


                                          2
there would be no record of it. Moreover, Detective Wiggins estimated that he has

made around a thousand traffic stops in the four years that he has been assigned to

the Task Force and that he stopped around fifty vehicles the week prior.

      Mr. Cornelius obtained a video from a nearby liquor store’s surveillance

system in anticipation of his suppression hearing. The video shows that his vehicle

is stopped and parked in an on-street parking spot. Seconds later, Detective Wiggins

turns on his unmarked vehicle’s police lights and calls in for backup on an

unrecorded channel used to call Task Force officers.

      Detective Wiggins thereafter exits his vehicle and approaches Mr. Cornelius’s

vehicle on the driver side while Probation Officer Phelps approaches the passenger

side. Right before Detective Wiggins and Probation Officer Phelps reach the doors

of Mr. Cornelius’s vehicle, a third police officer emerges from some unknown

location. As Detective Wiggins begins speaking with Mr. Cornelius, the third police

officer is searching with a flashlight into the backseat of the vehicle and Probation

Officer Phelps is searching with a flashlight into the passenger side of the vehicle.

At this point, roughly forty-five seconds have elapsed since Detective Wiggins

turned on his vehicle’s police lights.

      At one minute and six seconds, the third officer aforementioned leaves as two

more officers approach from the rear from an unknown location. Detective Wiggins

remained at the driver side window and continued speaking with Mr. Cornelius


                                         3
while the two other officers and Probation Officer Phillips continued their external

investigation into the vehicle. At one minute and twenty-four seconds, another

officer emerges from the rear from an unknown location and waits with the other

officers at the rear of Mr. Cornelius’s vehicle. At this juncture, there are a total of

five officers on scene with only Detective Wiggins speaking with Mr. Cornelius.

      While Detective Wiggins is at the driver side window, Detective Wiggins asks

Mr. Cornelius for his license, registration, and proof of insurance. Detective Wiggins

stated that Mr. Cornelius was only able to provide his driver’s license but was unable

to provide registration and proof of insurance. At the suppression hearing, Detective

Wiggins first asserted that Mr. Cornelius did not give any explanation, but later

changed his story and stated that he could not remember what the explanation was

as to why Mr. Cornelius was unable to provide registration and proof of insurance.

      While waiting for the requested documents, Detective Wiggins indicated that

he smelled marijuana and noticed what appeared to be marijuana leaves in the door

handle panel of the driver side door. Detective Wiggins claims that he also

remembers seeing an air freshener,2 but cannot recall whether it had been used.

      Notably, during their discussions, Detective Wiggins did not pursue a line of

questioning with Mr. Cornelius regarding his perceived smell of marijuana or


2
  Throughout the hearing, Detective Wiggins repeatedly and consistently referred
to the air freshener as “blunt spray.”


                                          4
observations of the marijuana leaves on the door handle panel of the driver side door

panel. However, since Detective Wiggins was allegedly unsure about whether Mr.

Cornelius was smoking marijuana, possessed marijuana, or had been driving under

the influence of marijuana, Detective Wiggins removed Mr. Cornelius from the

vehicle to search the vehicle. He was not placed under arrest. Detective Wiggins

also did not smell marijuana on Mr. Cornelius’s clothing. At the hearing, Detective

Wiggins stated that he conducted a search of the vehicle due to the following

probable cause factors: “marijuana leaves found in the door,” lack of registration and

insurance, and the odor of marijuana.

      At the time Mr. Cornelius steps out of his vehicle, there are a total of five

officers on scene. Twenty seconds after Mr. Cornelius steps out of his vehicle,

another two officers arrive for a total of seven officers on scene. While Detective

Wiggins spoke with Mr. Cornelius, there are three officers, including Detective

Wiggins, standing in front of Mr. Cornelius. There is one officer to Mr. Cornelius’s

rear and another three officers on the opposite side of the vehicle at the rear. Mr.

Cornelius is then escorted to Detective Wiggins’s vehicle while the other officers

begin their search of Mr. Cornelius’s vehicle.

      Detective Wiggins claimed during direct examination that he found “a bunch

of marijuana.” When pressed for more information during cross-examination,

Detective Wiggins clarified and stated he meant a “bunch of leaves.” However, there


                                          5
was not enough to send to the lab for testing. When asked how many leaves it would

take to submit the marijuana to the state lab, Detective Wiggins replied that he does

not know.

                            STANDARD OF REVIEW

      In a suppression hearing, the Court sits as the finder of fact, assesses witness

credibility, and weighs the evidence.3 Since the motion challenges a warrantless

search, the burden is on the State to establish that there was probable cause to justify

a warrantless search of a vehicle.4 Under the automobile exception to the warrant

requirement, the police must have probable cause to believe that an automobile is

carrying contraband or evidence of a crime before they may lawfully search the

vehicle without a warrant.5 Probable cause is subject to a totality of the

circumstances analysis. To establish probable cause, the police are required to assess

whether there are “facts which suggest, when those facts are viewed under the

totality of the circumstances, that there is a fair probability that the defendant has

committed a crime.”6




3
  State v. Dewitt, 2017 WL 2209888, at *1 (Del. Super. May 18, 2017).
4
  Hunter v. State, 783 A.2d 558, 560 (Del. 2001) (emphasis omitted).
5
  Tatman v. State, 494 A.2d 1249, 1251 (Del. 1985).
6
  Id. (emphasis in original).


                                           6
                                   DISCUSSION
      Individuals are protected from unreasonable searches and seizures in

Delaware by both the Fourth Amendment to the United States Constitution and

Article I, § 6 of the Delaware Constitution. Under the Fourth Amendment and under

Article I, § 6 of the Delaware Constitution, police may search a car without a warrant

if they have probable cause to believe that the car contains contraband or evidence

of criminal activity.7 The legitimacy of motor vehicle stops is tied to the existence

of a “reasonable suspicion that a legal violation has occurred.”8

      A “reasonable suspicion” exists when the officer can “point to specific and

articulable facts which, taken together with rational inferences from those facts,

reasonably warrant the intrusion.”9 The Delaware Supreme Court has recognized

that “the quantum of evidence necessary for reasonable suspicion is less than that

which is required for probable cause to arrest.”10

      However, even if the stop of the vehicle is lawful, the duration and execution

of a traffic stop is limited by the initial purpose of the stop.11 Any investigation of



7
  Tann v. State, 21 A.3d 23, 27 (Del. 2011); State v. Prouse, 382 A.2d 1359, 1363
(Del. 1978), aff'd, 440 U.S. 648 (1979).
8
  State v. Prouse, 382 A.2d 1359, 1361 (Del. 1978), aff'd, 440 U.S. 648, 99 S.Ct.
1391, 59 L.Ed.2d 660 (1979).
9
  Juliano v. State, 2020 6815414, at *14 (Del. Nov. 12, 2020).
10
   Id.
11
   Caldwell v. State, 780 A.2d 1037, 1047 (citing Ferris v. State, 355 Md. 356, 735
A.2d 491, 499 (1999)).


                                          7
the vehicle or its occupants beyond that required to complete the purpose of the

traffic stop constitutes a separate seizure that must be supported by independent facts

sufficient to justify the additional intrusion.12 This fact intensive inquiry ensures that

the pursuit of the investigation unrelated to the traffic violation is not unreasonably

attenuated from the initial purpose of the stop.13

      According to the Delaware Supreme Court, this “standard respects the State’s

interest in investigating suspicious conduct during a valid traffic stop, while

restricting police officers’ authority to employ marginally applicable traffic laws as

a device to circumvent constitutional search and seizure requirements.”14 This

standard is intended to provide an appropriate measure of protection for motorists

against arbitrary police conduct.15

      Accordingly, the Court’s analysis is twofold. First, the Court must determine

whether there was probable cause for the traffic stop. If so, the Court then determines

whether independent facts support a further seizure, or search, of the vehicle. To put

it simply, any investigation of Mr. Cornelius’s vehicle beyond what is required to

complete the purpose of his traffic stop constitutes a separate seizure that must be

supported by independent facts sufficient to justify the additional intrusion.


12
   Id.
13
   Juliano, at *15.
14
   Caldwell, at p. 1048.
15
   Juliano, at *15.


                                            8
         There was not enough information provided by the State such as when the

officers first started following Mr. Cornelius’s car, how far they followed him and

what they observed to determine whether he violated 21 Del. C. § 4155(b). The

statue states that a “signal of intention to turn or move right or left when required

shall be given continuously during not less than the last 300 feet or more than ½ mile

traveled by the vehicle before turning.16

         Although the State failed to meet its burden of proving a valid traffic stop, the

Court will go on to determine whether there was probable cause to search.

         The State’s evidence on numerous occasions during the hearing, was

contradicted. Important information was lacking because details were not provided.

         The Detective claimed he saw a “bunch of marijuana,” but then later claimed

that it was an insufficient amount to send to the State lab for testing. When asked

about such statements during cross examination, the Detective stated he meant “a

bunch of leaves.” After being unable to state how many leaves are needed to send

for testing, the Detective concedes that the lab is able to test even small, personal

amounts of marijuana. The Detective further conceded that the amount he allegedly

observed was probably either less than personal use or just personal use.




16
     21 Del. C. § 4155(b).


                                             9
        When describing his finding of an air freshener at the hearing, Detective

Wiggins repeatedly referred to such air freshener as “blunt spray.”

        Last, Detective Wiggins’s initial testimony concerning his observation of the

marijuana leaves and air freshener is contradicted by his later testimony. First, in

response to what Detective Wiggins noticed about the car while engaging with Mr.

Cornelius in the vehicle, Detective Wiggins claimed he smelled marijuana, observed

marijuana leaves, and air freshener. Later, in response to Mr. Cornelius’s counsel’s

statement concerning whether Detective Wiggins observed marijuana leaves before

the two minutes and twenty second mark in the video, Detective Wiggins responded

“I’m not sure if I’ve seen it yet or not.”17

        The State argues that the smell of marijuana alone is sufficient to establish

probable cause. Marijuana odors, while relevant to probable-cause determinations,

does not require this Court to find that probable cause exists in every circumstance

on sole basis of the odor. Probable cause determinations are made by evaluating the

totality of the circumstances.

        For instance, in Law v. State,18 the vehicle’s speed, the occupant’s extreme

nervousness, and the odor of marijuana contributed to the Court’s determination that




17
     Tr. at p. 65, lns 14-15.
18
     Law v. State, 185 A.3d 692, 2018 WL 2024868, at *1 (Del. May 17, 2018)


                                           10
probable cause existed for the search of the car. Likewise, in Valentine v. State,19 the

occupant’s excessive speed, the time of day, and the odor of marijuana contributed

to the Court’s determination that probable cause existed.20 As the Supreme Court

stated in Caldwell, it requires a fact-intensive inquiry to ensure that the pursuit of

the investigation unrelated to the traffic stop is not unreasonably attenuated from the

initial purpose of the stop.

         Weighing against a finding of probable cause is that (1) an odor or presence

of marijuana is misstated, in that it didn’t exist; (2) the arrival of five additional

police officers who positioned themselves in a manner consistent with preparing for

a search, despite any evidence that a search was likely necessary; (3) the overstated

the prevalence of “blunt spray;” and (4) failure to use normal police procedure and

recordkeeping.

         Based on a totality of circumstances, the Motion to Suppress is GRANTED.



         IT IS SO ORDERED.



                                                      /s/ Calvin L. Scott
                                                The Honorable Calvin L. Scott, Jr.



19
     207 A.3d 166 (Del. 2019)
20
     Valentine v. State, 2019 WL 1178765, at *3 (Del. 2019).


                                          11